Per, Curiam,
The nomination certificate in this case was filed, under the act of June 10, 1893, as amended by that of July 9, 1897, known as the Baker Ballot Law. The jurisdiction of the judges of the court of common pleas of Dauphin county on the exceptions to the form and validity of the certificates filed with the secretary of the commonwealth is, by the act, exclusive and final, and no appeal to this Court lies from their decrees. This is conceded by counsel for the candidate. But, viewing the proceedings before us as upon certiorari, a writ which removes the record of the lower court into this Court for review, there is no question as to our jurisdiction. In fact, counsel for the objectors to the certificate concede our jurisdiction in this form of proceeding. Nor could it be denied under the several acts of assembly and the constitution of this commonwealth. But the scope of our inquiry in this form is very limited; it extends to a mere inspection of the record to determine whether the lower court has exceeded its powers, or has grossly abused the discretion conferred by the statute. This has been so conclusively settled by repeated decisions that it would be a waste of time to discuss the subject. And conceding, as argued by the candidate’s counsel, that we may look into the opinion of the court below [see 7 Dist. 577] to ascertain if he has exceeded his statutory powers or has abused the discretion reposed in him, that opinion only shows, affirmatively, he did neither; for authority to inquire, whether there be a political party, such as is represented in the certificate, and whether in substantial accord with its own rules the certified candidate was nominated, is given by the statute both expressly and by necessary implication. We cannot go further *214and inquire whether the judgment of the court below on the whole case was correct, for that would be treating the certiorari as an appeal, without any authority, common law or statutory, so to do.
The record being strictly regular, and there being no abuse of discretion, the decree is affirmed and the writ dismissed.